43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Wayne NORTON, Plaintiff Appellant,v.Larry WILSON;  Blake Andis, Officer, Defendants Appellees,andROANOKE COUNTY JAIL;  Officer Golf, Defendants.
No. 94-6842.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  November 16, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Cynthia D. Kinser, Magistrate Judge.  (CA-92-813-R)
Mark Wayne Norton, Appellant Pro Se.  William Fain Rutherford, Jr., Elizabeth Kay Dillon, Victor O. Cardwell, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Norton v. Wilson, No. CA-92-813-R (W.D.Va. June 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to a magistrate judge conducting all proceedings including final judgment.  28 U.S.C.A. Sec. 636(c) (West 1993)